Exhibit 24(b)(8.105) FIRST AMENDMENT TO SELLING, SERVICES AND FUND PARTICIPATION AGREEMENT This First Amendment dated as of November 17, 2014 and effective July 31, 2014, by and between Voya Retirement Insurance and Annuity Company (formerly ING Life Insurance and Annuity Company) (“Voya Retirement”), Voya Institutional Plan Services, LLC (formerly ING Institutional Plan Services, LLC) (“Voya Institutional”), Voya Financial Partners, LLC (formerly ING Financial Advisers, LLC) (“Voya Financial”) (collectively, “Voya”), on its own behalf and on behalf of each separate account that it has established and may establish in the future (each such account hereinafter referred to as a “Separate Account”), and Ivy Funds Distributor, Inc. (“Distributor”), acting as agent for the registered open-end management investment companies whose shares are or may be underwritten by Distributor (each a “Fund” or collectively the “Funds”). Terms defined in the Agreement are used herein as therein defined. WHEREAS, the parties desire to amend Schedule A to the Agreement; and NOW THEREFORE, in consideration of the mutual promises set forth herein, the parties hereto agree as follows: 1. All references to ING Life, in the Agreement, shall now refer to Voya Retirement. 2. All references to ING Institutional, in the Agreement, shall now refer to Voya Institutional. 3. All references to ING Financial, in the Agreement, shall now refer to Voya Financial. 4. All references to ING, in the Agreement, shall now refer to Voya. 5. Schedule A to the Agreement shall be deleted in its entirety and replaced with the new Schedule A, attached hereto. IN WITNESS WHEREOF, the undersigned have executed this Amendment by their duly authorized officers as of the date first written above. IVY FUNDS DISTRIBUTOR, INC. By: /s/ Thomas W. Butch Thomas W. Butch President VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY By: /s/ Lisa Gilarde Name: Lisa Gilarde Title: Vice President VOYA INSTITUTIONAL PLAN SERVICES, LLC By: /s/ Lisa Gilarde Name: Lisa Gilarde Title: Vice President VOYA FINANCIAL PARTNERS, LLC By: /s/ James Nichols IV Name: James Nichols IV Title: President and Chief Executive Officer Schedule A Funds Distribution Fee Administrative Services Fee Ivy Family of Funds A shares (excluding Ivy Money Market Fund) bps bps Ivy Money Market Fund A shares bps bps Ivy Family of Funds Y shares bps bps Ivy Family of Funds R shares bps bps Ivy Family of Funds R6 shares bps bps Ivy Family of Funds I shares bps bps
